March 9, 2006


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

Mr. Timothy G. Chovanec
Law Offices of Timothy G. Chovanec, P.C.
314 Main Street, Suite 300
Fort Worth, TX 76102
Honorable Vicki B. Isaacks
393rd District Judge
1450 E. McKinney Street
Denton, TX 76201

RE:   Case Numbers:  06-0107;   IN RE  RON SMITH
                    06-0108;  IN RE MAIN PLACE CUSTOM HOMES, INC.
      Court of Appeals Number:  02-04-00275-CV
      Trial Court Number:  2002-60191-393

Dear Counsel:

      Today the Supreme Court of Texas granted  the  motions  for  temporary
relief and issued the enclosed stay orders, in the above-referenced cases.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures

|cc:|Ms. Stephanie    |
|   |Lavake           |
|   |Ms. Sherri       |
|   |Adelstein        |
|   |Mr. R. Brent     |
|   |Cooper           |